          Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
YAHUI ZHANG, individually and on behalf of :
those similarly situated,                                  :
                                                           :
                                        Plaintiff,         :    15-CV-4946 (VSB)
                                                           :
                      - against -                          :   OPINION & ORDER
                                                           :
                                                           :
AKAMI, d/b/a AKAMI SUSHI, et al.,                          :
                                                           :
                                         Defendants :
                                                           :
---------------------------------------------------------- X
                                                                                 9/25/2019
Appearances:

John Troy
Kibum Byun
Troy Law, PLLC
Flushing, New York
Counsel for Plaintiffs

Eugene Kroner
Michael Aaron Brand
Vincent Wong
Law Offices of Vincent S. Wong
New York, New York
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Yahui Zhang, on behalf of himself and other employees similarly situated,

brings this action for alleged violations of the Fair Labor Standards Act (the “FLSA”), 29 U.S.C.

§ 201, et seq., and the New York Labor Law (the “NYLL”), and for breach of implied contract.

Before me is the motion of Defendants Akami Inc. (“Akami”), Yuan Hong Chen a/k/a Andy

Chen, Liang Jin Zhuo, and Lan Fang Yang (collectively, “Defendants”) for summary judgment

as to all claims pursuant to Federal Rule of Civil Procedure 56. Because there is no issue of
            Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 2 of 12



material fact that Defendant Akami is an enterprise that generated less than $500,000 in gross

volume of annual sales during the time of Plaintiff’s employment, Defendants’ motion for

summary judgment is GRANTED.

                   Background

           Plaintiff alleges that Defendants systematically failed to: (1) pay their employees

minimum wage and overtime compensation; (2) properly record time spent by employees

working; (3) provide Time of Hire Notices; and (4) provide employees with accurate paystubs.

(Am. Compl. ¶¶ 2–5.) 1 Plaintiff further claims that he was required to commit over twenty

percent of his workday to doing non-tipped work—such as “cut[ting] oranges, put[ting] in salad

sauce, soy sauce, load[ing] soda, unload[ing] vegetables and cut[ting] the cardboard used in

delivery bags”—without receiving notification of the tip credit claimed by Defendants. (Id.

¶¶ 24–26.) Finally, Plaintiff alleges that Defendants failed to post the required New York State

Department of Labor posters informing their employees about the minimum pay rates, overtime

pay, tip credit, and payday information. (Id. ¶ 34.)

           Akami was incorporated on July 17, 2014. (Wong Decl. Ex. 5.) 2 Plaintiff began working

for Akami as a deliveryman in about August 2014, and continued to be employed by Akami until

May 4, 2015. (Zhang Dep. 32:11–16.) 3 From July 1, 2014 to June 30, 2015, Akami’s gross

receipts and sales were approximately $364,160. (See Wong Decl. Ex. 5.)




1
    “Am. Compl.” refers to the Amended Complaint, filed August 6, 2015. (Doc. 17.)
2
 “Wong Decl.” refers to the Declaration of Vincent S. Wong (“Wong Declaration”), dated September 25, 2018.
(Doc. 67.) The truth and accuracy of the exhibits to the Wong Declaration were sworn to by Mr. Wong himself, as
well as by Defendants Yuan Chen and Lan Fang Yan, to the extent they had personal knowledge about the
documents. (See Docs. 75–77.)
3
  “Zhang Dep.” refers to the transcript of the deposition of Plaintiff Yahui Zhang, dated May 31, 2018. (See Troy
Decl. Ex. 5.) “Troy Decl.” refers to the Declaration of John Troy in Opposition to Defendants’ Motion to Dismiss,
filed October 2, 2018. (Doc. 69.)


                                                             2
         Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 3 of 12



               Procedural History

       Plaintiff commenced this action by filing a putative collective and class action complaint

on June 25, 2015. (Doc. 1.) On July 24, 2015, Defendants answered the complaint, and in their

answer asserted certain counterclaims. (Doc. 10.) Plaintiff filed the Amended Complaint on

August 6, 2015. (Doc. 17.) On October 13, 2015, Plaintiff filed a motion to dismiss Defendants’

counterclaims, (Docs. 26–28), and Defendants filed a motion to dismiss the Amended

Complaint, (Docs. 29–31). On September 26, 2017, I entered a Memorandum & Opinion,

granting Plaintiff’s motion to dismiss Defendants’ counterclaims, granting Defendants’ motion

to dismiss the Amended Complaint with regard to Counts XII and XIII, and denying Defendants’

motion to dismiss the Amended Complaint with regard to Counts I through XI. (Doc. 37.)

Defendants filed their answer to the Amended Complaint on October 18, 2017. (Doc. 40.)

       On September 25, 2018, after the close of discovery, Defendants moved for summary

judgment. (Doc. 63.) In support of their motion, Defendants filed a memorandum, (Doc. 64), a

declaration from Lan Fang Yang, (Doc. 65), a declaration from Yuan Chen, (Doc. 66), a

declaration, with exhibits, from Vincent Wong, (Doc. 67), and a Local Rule 56.1 statement,

(Doc. 68).

       Plaintiff filed a memorandum in opposition on October 2, 2018. (Doc. 70.) Plaintiff’s

opposition was supported by a declaration, (Doc. 69), but Plaintiff did not submit a Local Rule

56.1 statement. Because the omission of the statement appeared to have resulted from a clerical

error, on August 1, 2019, I directed Plaintiff to file his statement. (Doc. 72.) Plaintiff filed a

Local Rule 56.1 counterstatement on August 4, 2019. (Doc. 73.) Because the exhibits relied

upon in support of Defendants’ motion were not attached to the declaration of a person with

personal knowledge of the documents, see Fed. R. Civ. P. 56(c)(4), on September 4, 2019, I




                                                      3
         Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 4 of 12



directed Defendants to submit supplemental declarations in further support of their motion for

summary judgment, see Fed. R. Civ. 56(d). (Doc. 74.) Defendants submitted supplemental

declarations on September 10, 2019. (Docs. 75–77.)

                Legal Standard

       Summary judgment is appropriate when “the parties’ submissions show that there is no

genuine issue as to any material fact and the moving party is entitled to judgment as a matter of

law.” Fay v. Oxford Health Plan, 287 F.3d 96, 103 (2d Cir. 2002); see also Fed. R. Civ. P.

56(a). “[T]he dispute about a material fact is ‘genuine’ . . . if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law,” and “[f]actual disputes that are irrelevant or unnecessary will not be

counted.” Id.

       On a motion for summary judgment, the moving party bears the initial burden of

establishing that no genuine factual dispute exists, and, if satisfied, the burden shifts to the

nonmoving party to “set forth specific facts showing that there is a genuine issue for trial,” id.,

and to present such evidence that would allow a jury to find in his favor, see Graham v. Long

Island R.R., 230 F.3d 34, 38 (2d Cir. 2000). “The same standard[s] appl[y] where, as here, the

parties file[] cross-motions for summary judgment . . . .” Morales v. Quintel Entm’t, Inc., 249

F.3d 115, 121 (2d Cir. 2001). “[W]hen both parties move for summary judgment, asserting the

absence of any genuine issues of material fact, a court need not enter judgment for either party.

Rather, each party’s motion must be examined on its own merits, and in each case all reasonable

inferences must be drawn against the party whose motion is under consideration.” Id. (internal

citation omitted).




                                                       4
         Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 5 of 12



       To defeat a summary judgment motion, the nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by . . . citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials . . . .” Fed. R. Civ. P. 56(c)(1). In the event that “a

party fails . . . to properly address another party’s assertion of fact as required by Rule 56(c), the

court may,” among other things, “consider the fact undisputed for purposes of the motion” or

“grant summary judgment if the motion and supporting materials—including the facts

considered undisputed—show that the movant is entitled to it.” Fed. R. Civ. P. 56(e)(2), (3).

       Additionally, in considering a summary judgment motion, the Court must “view the

evidence in the light most favorable to the non-moving party and draw all reasonable inferences

in its favor, and may grant summary judgment only when no reasonable trier of fact could find in

favor of the nonmoving party.” Allen v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (internal

citation and quotation marks omitted); see also Matsushita, 475 U.S. at 587. “[I]f there is any

evidence in the record that could reasonably support a jury’s verdict for the non-moving party,”

summary judgment must be denied. Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d

Cir. 2002).




                                                      5
          Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 6 of 12



                 Discussion

        Defendant Lan Fang Yang argues that Plaintiff’s FLSA claims should be dismissed

because she is not an employer as that term is defined under the FLSA or NYLL. (See Defs.’

Mem. 7–9.) 4 Defendants argue that Akami was not an enterprise covered by the FLSA because

it was not engaged in commerce that resulted in at least $500,000 in gross annual sales volume

during the time of Plaintiff’s employment.

                 A.       FLSA Claims

                          1. Applicable Law

        To state a claim under the FLSA, a plaintiff must demonstrate, among other things,

either: (1) “individual coverage,” by showing that he is “‘engaged in commerce or in the

production of goods for commerce’”; or (2) “enterprise coverage” by showing that he is

“‘employed in an enterprise engaged in commerce or in the production of goods for commerce.’”

Jian Long Li v. Li Qin Zhao, 35 F. Supp. 3d 300, 305 (E.D.N.Y. 2014) (quoting 29 U.S.C.

§§ 206(a), 207(a)(1)). Plaintiff bears the burden of establishing coverage under the FLSA. Id.

Plaintiff does not allege that he had “any contact with out-of-state customers or businesses,”

therefore “he cannot be individually covered under the FLSA.” Yang Li v. Ya Yi Cheng, No. 10-

CV-4664, 2012 WL 1004852, at *4 (E.D.N.Y. Mar. 23, 2012).

        Accordingly, Plaintiff’s FLSA claims are only viable if he can demonstrate that he was

“employed in an enterprise engaged in commerce or in the production of goods for commerce,”

29 U.S.C. §§ 206(a), 207(a)(1), 5 and that the enterprise had “at least $ 500,000 in annual gross




4
 “Defs.’ Mem.” refers to the Memorandum of Law in Support of Defendants Motion for Summary Judgment, filed
September 25, 2018. (Doc. 64.)
5
  “The term ‘commerce’ refers to interstate commerce.” Archie v. Grand Cent. P’ship, Inc., 997 F. Supp. 504, 528
(S.D.N.Y. 1998) (citing 29 U.S.C. § 203(b)).



                                                            6
             Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 7 of 12



sales,” Zhen Ming Chen v. Y Cafe Ave B Inc., No. 18-CV-4193 (JPO), 2019 WL 2324567, at *2

(S.D.N.Y. May 30, 2019) (citing 29 U.S.C. § 203(s)(1)(A)(ii)). Under an enterprise coverage

theory, “a plaintiff need not himself or herself be involved in an activity which affects interstate

commerce,” so long as “the gross volume requirement is met” and some of the employer’s

employees “are (1) engaged in commerce, (2) engaged in the production of goods for commerce,

or (3) engaged in handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce.” Archie, 997 F. Supp. at 528.

                             2. Application

           Defendants assert that Akami generated less than $500,000 in gross volume of annual

sales during the time that Plaintiff was employed by Defendants. (See Defs.’ 56.1 Statement

¶ 27.) 6 In support of this assertion, Defendants rely on tax returns for the relevant time period

and on the declaration of Defendant Yuan Chen, who had personal knowledge of the business

records and averred to their accuracy. (See Chen Decl. ¶¶ 1–8, 10–13; Chen Supp. Decl. ¶¶ 5–

11; Wong Decl. Exs. 5–6.) 7

           To rebut Defendants’ assertion and the documentary proof they offer in support of their

motion, Plaintiff attempts to demonstrate a genuine dispute of material fact by engaging in

strained speculation and dubious calculations. (See Pl.’s Opp. 9–11; Pl.’s 56.1 Counterstatement

¶¶ 25–31.) 8 For example, relying on Akami’s 2014 tax return, Defendants assert that Akami’s




6
    “Defs.’ 56.1 Statement” refers to Defendants’ Rule 56.1 Statement of Facts, filed September 25, 2018. (Doc. 68.)
7
  “Chen. Decl.” refers to the Declaration of Yuan Chen, filed September 25, 2018. (Doc. 66.) “Chen Supp. Decl.”
refers to the Supplemental Declaration of Yuan Chen, filed September 10, 2019. (Doc. 76.) “Wong Decl.” refers to
the Declaration of Vincent S. Wong, filed September 25, 2018. (Doc. 67.)
8
 “Pl.’s Opp.” refers to Plaintiffs’ Memorandum of Law in Opposition to Defendants Akami Inc., Yuan Hong Chen,
Liang Ji Zhuo and Jane Doe’s Motion for Summary Judgment, filed October 2, 2018. (Doc. 70.) “Pl.’s 56.1
Counterstatement” refers to Plaintiff’s Counter-statement of Material Facts in Opposition to Defendants’ Motion for
Summary Judgment, filed August 4, 2019. (Doc. 73.)



                                                               7
          Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 8 of 12



gross sales from July 1, 2014 to June 30, 2015 were $364,160. (Defs.’ 56.1 Statement ¶ 25

(citing Wong Decl. Ex. 5).) Plaintiff points out that Akami began operating its restaurant in

September 2014, not July 2014, and through an analysis based in part on Akami’s supposed bank

records, Plaintiff calculates that Defendants’ gross deposits from September 2014 to May 2015

yields gross deposits of $402,023.01—a figure that is still almost $100,000 below the required

threshold. (See Pl.’s Opp. 9.) Without any explanation, Plaintiff cites “Exhibit ???” in support

of this calculation, which is not a document in the record. 9 (See id.; see also Pl.’s 56.1

Counterstatement ¶ 25 (also citing “Exhibit ???”).)

        Apparently relying on Defendants’ quarterly tax returns, Plaintiff estimates Akami’s

gross revenue from June 1, 2015 through August 31, 2015 to be $121,783, and by adding that

estimated revenue to the reported revenue for the period of September 1, 2014 through May 31,

2015, Plaintiff estimates that Akami earned $440,288 in gross annual revenue. (See Pl.’s Mem.

9–10; see also Pl.’s 56.1 Counterstatement ¶ 25.) Once again, Plaintiff cites to “Exhibit ???” in

support of his calculation, (see Pl.’s Mem. 9–10; see also Pl.’s 56.1 Counterstatement ¶ 25), and,

once again, Plaintiff estimates that Defendants’ gross annual sales volume was below the

$500,000 statutory threshold.

        Finally, Plaintiff relies on testimony regarding the estimated number of deliveries made

by Akami. (See Pl.’s Mem. 10; see also Pl.’s 56.1 Counterstatement ¶ 25.) Although Defendant

Chen estimated that Akami made, on average, about forty deliveries per day, (see Chen Dep.

61:17-25), 10 Plaintiff estimated that each deliveryman made as many thirty deliveries per day



9
  Although Plaintiff describes alleged discrepancies related to various documents produced by Defendants, such as
bank records and tax records, he does not coherently explain how those purported discrepancies demonstrate that
there is an issue of fact with regard to the $500,000 statutory threshold.
10
  “Chen Dep.” refers to the transcript of the deposition of Yuan Hong Chen, dated June 8, 2018. (See Troy Decl.
Ex. 3.)



                                                             8
           Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 9 of 12



“[d]uring good business time,” (Zhang Dep. 63:4-7), and that there were always two deliverymen

on duty, (id. at 65:3-12). Plaintiff also testified that each order was approximately $20.00. (Id.

at 63:19-22.) Based on his own estimates, Plaintiff makes the following calculation: with two

deliverymen on at all times, and with each of them making thirty deliveries each day for a total

of sixty daily deliveries, 11 every day of the year, and at an average delivery cost of $20.00,

Akami may have generated as much as $438,000 from deliveries during the year in which Akami

employed Plaintiff. (See Pl.’s Mem. 10.) Relying on Defendant Chen’s testimony that about

ninety percent of Akami’s revenue was generated by deliveries, (Chen Dep. 65:7-9), Plaintiff

extrapolates that if Akami generated $438,000 in delivery revenue, it may have generated as

much as $486,666.67 in total revenue during the year in which Akami employed Plaintiff. (See

Pl.’s Mem. 10.) Once again, Plaintiff’s estimate falls short of the statutory $500,000 threshold,

so he adjusts his assumption to estimate that the average delivery order was $21.00 instead of

$20.00—without demonstrating that the adjustment is based on any evidence in the record—

finally arriving at the conclusion that Akami may have generated as much as $511,000 in total

annual revenue during the time that Defendants employed Plaintiff. (Id.)

         By submitting Akami’s tax returns and providing a declaration from a person with

knowledge of the records, averring that they are authentic and accurate, Defendants have

provided concrete, admissible evidence that they did not meet the FLSA statutory threshold of

$500,000 in gross annual volume of sales. See Yupa v. Country Stone & Fence Corp., No. CV

14-7384, 2017 WL 27957, at *4 (E.D.N.Y. Jan. 3, 2017) (holding that where tax returns recite

the amount of “gross receipts or sales,” and where there is no evidence suggesting the tax returns




11
   For purposes of this calculation, Plaintiff ignores his own testimony that, on certain days, he made only twenty
deliveries. (See Zhang Dep. 63:8-9.)



                                                               9
        Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 10 of 12



are inaccurate, the “submitted tax returns are sufficient to establish the CFS’s annual gross

revenue”); see also 29 C.F.R. § 779.266(b) (permitting the use of tax returns in computing

annual sales volume).

       To defeat Defendants’ motion for summary judgment, Plaintiff “must produce specific

facts indicating” that a genuine factual issue exists as to Akami’s gross annual volume of

sales. See Wright v. Coughlin, 132 F.3d 133, 137 (2d Cir.1998). Plaintiff identifies no concrete

evidence that calls the accuracy of Akami’s tax returns into question. Instead, he impermissibly

“rel[ies] on conclusory allegations [and] unsubstantiated speculation.” See Scotto v. Almenas,

143 F.3d 105, 114 (2d Cir. 1998); see also Quarles v. Gen. Motors Corp. (Motors Holding Div.),

758 F.2d 839, 840 (2d Cir. 1985) (noting that “mere conjecture or speculation by the party

resisting summary judgment does not provide a basis upon which to deny the motion”).

Moreover, even if speculation could defeat a motion for summary judgment—which it cannot—

Plaintiff’s speculative calculations only arrive at an estimated annual gross volume of sales

above the statutory threshold by ignoring Plaintiff’s own testimony about the number of

deliveries per day. See supra n.111.

       Accordingly, I find that Plaintiff has not demonstrated that there is an issue for trial

relating to “enterprise coverage,” and Defendants’ motion for summary judgment as to his FLSA

claims is granted. See Li, 35 F. Supp. 3d at 305 (holding that “the failure of the plaintiff to

demonstrate an issue for trial involving employee coverage, based on either the enterprise or

individual theory, is a proper basis for dismissing his FLSA claim on summary judgment” (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986))).




                                                     10
          Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 11 of 12



                 B.         Supplemental Jurisdiction

         Under the doctrine of supplemental jurisdiction, “[f]ederal district courts have

supplemental jurisdiction over [related] state-law claims.” Kolari v. N.Y.–Presbyterian Hosp.,

455 F.3d 118, 121–22 (2d Cir. 2006). But “this is traditionally a doctrine of discretion, not of

plaintiff’s right,” and “a district court ‘may decline to exercise supplemental jurisdiction’ if it

‘has dismissed all claims over which it has original jurisdiction.’” Id. at 122 (quoting 28 U.S.C.

§ 1367(c)(3)). Because I have dismissed all of Plaintiff’s federal claims, I must balance the “the

values of judicial economy, convenience, fairness, and comity in order to decide whether to

exercise jurisdiction.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). “[I]n the

usual case in which all federal-law claims are eliminated before trial, the balance of factors . . .

will point toward declining to exercise jurisdiction over the remaining state-law claims.” Id. at

n.7.

         Here, “all of Plaintiff’s FLSA claims have been dismissed. Accordingly, judicial

economy, fairness, convenience and comity will be served best by declining to exercise

supplemental jurisdiction over Plaintiff’s remaining NYLL claims.” Volpe v. Am. Language

Commc’n Ctr., Inc., 200 F. Supp. 3d 428, 435 (S.D.N.Y. 2016), aff’d, 692 F. App’x 51 (2d Cir.

2017).

         Accordingly, Plaintiff’s state-law claims are dismissed without prejudice to filing those

claims in state court. 12




12
   Because all of Plaintiff’s claims are dismissed, I need not reach the issue of whether Lan Fang Yang was an
employer under the FLSA and NYLL. (See Defs.’ Mem. 7–9; Pl.’s Opp. 5–8.)



                                                             11
        Case 1:15-cv-04946-VSB Document 78 Filed 09/25/19 Page 12 of 12



               Conclusion

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED.

The Clerk of Court is respectfully directed to terminate the open motion at Document 63, to enter

final judgment in favor of Defendant, and to close this case.



SO ORDERED.

Dated: September 25, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                                    12
